UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [_] Check the appropriate box: [X] Preliminary Information Statement [_] Confidential, for Use of the Commission (only as permitted by Rule 14c-5(d)(2)) [_] Definitive Information Statement [_] Definitive Additional Materials CHINA TEL GROUP, INC. (Name of Registrant Specified In Its Charter) (Name of Person(s) Filing Information Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [_] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [_] Fee paid previously with Preliminary materials. [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing fee for which the offsetting fee was paid previously. Identify the previous filing by registration filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No. (3) Filing Party: CHINA TEL GROUP, INC. 12526 High Bluff Drive, Suite 155 San Diego, California 92130 NOTICE OF ACTION TO BE TAKEN PURSUANT TO THE WRITTEN CONSENT OF STOCKHOLDERS PRELIMINARY COPY WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. May, 2011 To the Stockholders of China Tel Group, Inc. NOTICE IS HEREBY GIVEN that the holders of the outstanding shares of the Series A common stock (“Series A Common Stock”) and the Series B common stock (“Series B Common Stock”) of China Tel Group, Inc. (“the Company”) who, in the aggregate, hold a majority of the voting power of all shares of the Company’s common stock entitled to vote have, by written consent in lieu of a special meeting of the Company’s stockholders, approved the actions (“Actions”) to: 1. amend the Company’s Articles of Incorporation to change the name of the Company to VelaTel Global Communications, Inc.; and 2. approve and adopt the Company’s 2011 Stock Option and Incentive Plan (“the Plan”). The cost of furnishing the Definitive Information Statement will be borne by us.We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward the Definitive Information Statement to the beneficial owners of our voting securities held of record by them and will reimburse such persons for out-of-pocket expenses incurred in forwarding such material. The name change was approved by Unanimous Written Consent of our Board of Directors (“the Board”) effective May 23, 2011; the Board approved and adopted the Plan by Unanimous Written Consent effective May 10, 2011; and a majority of our stockholders approved the Actions in accordance with Section 78.320 and 78.390 of the Nevada Revised Statutes effective May 25, 2011. Your vote is not required to approve the Actions, and the enclosed Information Statement is not a request for your vote or a proxy. The accompanying information statement is furnished only to inform stockholders of the Actions taken by written consent described above before they take effect in accordance with Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended (the “Act”).Pursuant to Rule 14c-2 under the Act, the Actions will not take effect until a date that is at least20 days after the date our Definitive Information Statement containing the same information in this Preliminary Information Statement has been mailed to our stockholders.It is anticipated that the Definitive Information Statement will first be mailed to you on or aboutJune 15, 2011, and we anticipate an effective date of the Actions to be on or aboutJuly 5, 2011.No dissenter’s rights are afforded to our stockholders under Nevada law in connection with the Actions described above. This Notice and the attached Preliminary Information Statement are being sent to you for informational purposes only.You are not being asked to take any action with respect to the Actions. By Order of the Board of Directors, /s/ George Alvarez George Alvarez Chief Executive Officer and Member of the Board of Directors /s/ Kenneth L. Waggoner Kenneth L. Waggoner Secretary and Member of the Board of Directors CHINA TEL GROUP, INC. A Nevada corporation 12526 High Bluff Drive, Suite 155 San Diego, California92130 PRELIMINARY INFORMATION STATEMENT Pursuant to Section 14(c) of the Securities Exchange Act of 1934, as amended Approximate Date of Mailing:June , 2011 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. GENERAL INFORMATION This Preliminary Information Statement (“Information Statement”) has been filed with the United States Securities and Exchange Commission (“SEC”) pursuant to Section 14(c) of the Securities Exchange Act of 1934, as amended (“Exchange Act”), and is being furnished to the holders of the outstanding shares of common stock (par value $0.001) of China Tel Group, Inc., a Nevada corporation (“the Company,” “we,” “us,” “our,” or similar terms).Effective as of May 25, 2011, pursuant to Sections 78.320 and 78.390 of the Nevada Revised Statutes (“NRS”), the Company received, by written consent in lieu of a meeting, the approval of stockholders holding 190,113,961 voting shares of the Company’s total common stock, representing 76.4% of the total possible votes outstanding, authorizing the actions (“Actions”) to: 1. amend the Company’s Articles of Incorporation to change the name of the Company to VelaTel Global Communications, Inc.; and 2. approve and adopt the Company’s 2011 Stock Option and Incentive Plan (“the Plan”). A copy of the Company’s newly approved: (i) Certificate of Amendment to Articles of Incorporation (“Amended Articles of Incorporation”) and the Plan are attached to this Preliminary Information Statement as Exhibits A and B, respectively. APPROVAL BY MAJORITY WRITTEN CONSENT The number of issued and outstanding shares of our Series A Common Stock is 487,733,276.Each Share is entitled to one vote.The number of issued and outstanding shares of our Series B Common Stock is 133,818,177.Each share of our Series B Common Stock has the power of 10 votes per share. Our Board of Directors (“the Board”) fixed May 25, 2011 as the record date (“Record Date”) for determining the stockholders entitled to give written consent to the Actions. Pursuant to NRS Section 78.320 and as of the Record Date, stockholders holding an aggregate of 56,295,784 shares of our outstanding Series A common stock (“Series A Common Stock or Shares”), with a power of one vote per Share, plus 133,818,177 shares of our outstanding Series B common stock (“Series B Common Stock”), with a power of10 votes per share, being equal to 76.4% of the total voting power of all of the Company’s common stock as of the Record Date, have executed a Majority Written Consent approving the Actions. Since our stockholders holding 76.4% of the voting power of our total issued and outstanding common stock have already approved of the Actionsby written consent, we are not seeking approval for the Actionsfrom any of our remaining stockholders, nor will they be given an opportunity to vote on the Actions. All that is required to approve the Action is to have a majority of the voting power vote in favor of the Actions. Accordingly, all necessary corporate approvals have been obtained, and this Information Statement is being furnished solely for the purpose of providing advance notice to our stockholders of the Actions, as required by the Exchange Act.However,our Board reserves the right to abandon the Amended Articles of Incorporation at any time prior to the Effective Date, if it deems it appropriate to do so. We will pay all costs associated with the distribution of this Information Statement, including the costs of printing and mailing.We will reimburse brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses incurred by them in sending this Information Statement to the beneficial owners of our common stock. Under Section 14(c) of the Exchange Act and Rule 14c-2 promulgated thereunder, the Actionscannot become effective until 20 days after the date our Definitive Information Statement is sent to our stockholders.We anticipate that our Definitive Information Statement will be mailed to our stockholders on or aboutJune 15, 2011 (“Mailing Date”).We expect the Amended Articles of Incorporation to become effectiveby filing a Certificate of Amendment with the Nevada Secretary of State approximately 20 days after the Mailing Date.Therefore, the effective date of the Amended Articles of Incorporation is expected to be on or aboutJuly 5, 2011 (“Effective Date”).The approval of the Plan will also become effective on or about the Effective Date. NO VOTE OR OTHER CONSENT OF OUR STOCKHOLDERS IS SOLICITED IN CONNECTION WITH THIS INFORMATION STATEMENT.WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. DESCRIPTION OF THE CORPORATE ACTIONS Amendment of the Company’s Articles of Incorporation to Change the Name of the Company to VelaTel Global Communications, Inc. The name of the Company was originally selected because the focus of the Company’s operations and other activities was principally focused in the People’s Republic of China.Accordingly, we selected the name “China Tel Group, Inc.” for our Company.However, the focus and long-term business objectives of the Company have changed and are now global in nature.Not only is the Company doing business in China, it is doing business in Peru and expects to be doing future business in key markets throughout the world.Therefore, the Board decided that the name of the Company should be changed to better represent the global nature of the Company’s activities and objectives.The Board considered several names and believes it is in the best interest of the Company and its stockholders to change its name from China Tel Group, Inc. to VelaTel Global Communication, Inc. Approval of the Company’s 2011 Stock Option and Incentive Plan and Description Thereof The Company desires to adopt a stock option plan to incentivize its employees and other eligible participants, and to reward performance of individuals who contribute to the Company’s success. The Board has deemed the Plan to be in the best interest of the Company and its stockholders.The Company caused the Plan to be prepared in order to meet its business objectives.After reviewing the Plan, the Board concluded it to be necessary and appropriate and in the best interest of the Company and its stockholders to approve and adopt the Plan.Accordingly, by Unanimous Written Consent, the Board approved and adopted the Plan effective May 10, 2011.The Plan is effective without shareholder approval; however, shareholder approval is required in order for participants to realize certain tax benefits under certain types of awards, and shareholder approval may be required as a condition to membership under the rules of certain stock exchanges the Company hopes to list its stock on in the future. The material terms of the Plan are as follows: 1.The Plan is to be administered by the Board or a committee of the Board, including a committee consisting of two or more non-employee directors to the extent required under applicable laws or rules of any stock exchange on which the Company’s Shares are listed (any administrator, the “Committee”). 2.An award under the Plan may consist of incentive stock options, non-statutory stock options, restricted stock awards, unrestricted stock awards, performance stock awards, or stock appreciation rights, with the amount and type of any award at the discretion of the Committee. 3.Eligible recipients under the Plan are all employees, officers, directors, consultants or advisors of the Company or any of its subsidiaries. 4.The maximum number of Shares available for issuance under the Plan is 75,000,000, no more than 30,000,000 of which may be awarded other than as options or stock appreciation rights, and no more than 50,000,000 of which may be awarded to any one participant in any one taxable year of the Company.Shares issued pursuant to an award reduce the maximum Shares remaining available for issuance under the Plan; however, Shares that are subject to any award that subsequently lapses, expires or is forfeited automatically become available for re-issuance.In the event of any reorganization, merger, stock dividend, or stock split, the Committee may adjust the number or kind of securities available for issuance or payment under the Plan to avoid dilution or enlargement of the rights of participants under any prior award. 5.The exercise price of any stock option must be at least 100% of the fair market value of a Share on the date of grant (110% with respect to an incentive stock option granted to a participant who owns more than 10% of the total combined voting power of all classes of stock of the Company or any parent or subsidiary of the Company).Vesting and duration of any option shall be at the Committee’s discretion up to a maximum of 10 years duration (5 years in the case of an incentive option to a participant with more than 10% voting power as described above).Payment of the purchase price upon exercise of any option shall be in cash, except the Committee may accept payment through a broker exercise notice, a net share payment, or other any other form of payment acceptable to the Committee. 6.Upon a participant’s separation from employment or other service with the Company or subsidiary, certain unvested or unexercised rights with respect to prior awards outstanding under the Plan shall terminate immediately or within three months following such separation, depending upon the type of award and the reason for separation. 7.The Plan is non-exclusive and does not limit the power or authority of the Board to adopt, modify or terminate the Plan or such additional compensation arrangements, as the Board may deem necessary or desirable.The Plan supersedes and replaces entirely the Company’s 2008 Stock Option Plan adopted October 27, 2008.No options were ever issued under the 2008 Stock Option Plan.The Plan terminates by its terms on December 31, 2020, unless earlier terminated by action of the Board, provided that awards outstanding upon termination may continue to be exercised, or to become free of restrictions, according to their terms. In adopting the Plan, the Committee has not granted any award to any eligible participant. DESCRIPTION OF THE COMPANY’S COMPENSATION OF DIRECTORS AND EXECUTIVE OFFICERS Compensation Discussion of Directors and Executive Officers During the entirety of 2008, 2009 and up until March 31, 2010, the Company’s executive officers (other than George Alvarez) and others involved with the Company’s operations were compensated pursuant to Independent Contractor Agreements.The compensation called for in the Independent Contractor Agreements was paid utilizing Shares. Effective April 1, 2010, the executive officers commenced receiving the following annual salaries: (i) George Alvarez, Chief Executive Officer - $350,000; (ii) Mario Alvarez, Chief Operating Officer - $300,000; (iii) Carlos Trujillo, Chief Financial Officer - $275,000; (iv) Kenneth L. Waggoner, Executive Vice President Legal, General Counsel and Corporate Secretary - $275,000; (v) Isidoro Gutierrez, Chief Administrative Officer - $250,000; and (vi) Kenneth Hobbs, Vice President of Mergers and Acquisitions - $240,000.Effective July 1, 2010, Oliver Schwarz began receiving an annual salary of $275,000 as the Company’s Executive Vice President of Investor Relations. On April 1, 2011, but retroactive to aneffective date of November 1, 2010, the Company entered into an Executive Employment Agreement with Tay Yong Lee (“Colin Tay or Mr. Tay”), our President, to: (i) compensate him at the annual rate of $350,000; (ii) to provide him with other employment benefits the Company may provide to its senior management team in the future; and (iii) to issue him 66,909,088 shares of the Company’s Series B Common Stock.The term of the Executive Employment Agreement commenced on November 1, 2010 (“Commencement Date”) and ends on December 31, 2013 (“Term”); provided, however, that the Term is automatically extended for one additional year on the anniversary of the Commencement Date and on each anniversary thereafter, unless, not less than 90 days prior to each such date, either Mr. Tay or the Company has given notice to the other that he or it does not wish to extend the Term.During the Term, Mr. Tay will serve as the President of the Company and will have such powers and duties as are normally inherent in such capacity in publicly held corporations of similar size and character as the Company, or as may be prescribed by the Board.Although the Term is retroactive, the issuance of the Series B Common Stock is not and became effective when those shares were issued to Mr. Tay on April 12, 2011. Our current named executive officers are motivated by a strong entrepreneurial interest in developing our operations and potential revenue base to the best of their ability.As our business and operations expand and mature, we will develop a formal system of compensation designed to attract, retain and motivate talented executives, including our current executive officers. Summary Compensation Table The table below summarizes all compensation awarded to, earned by or paid to each named executive officer for our last two completed fiscal years for all services rendered to us. SUMMARY EXECUTIVE COMPENSATION TABLE Name and Principal Position Salary Bonus Stock Awards Option Awards Nonequity incentive plan compensation Non-qualified deferred compensation earnings Other Total 2009 Compensation George Alvarez, Chief Executive Officer $
